The facts certified were as follows: The alien entered the United States at Detroit on July 14,1924, without any immigration visa, thus entering in violation of § 13 of the Immigration Act of 1924 (Title 8, § 213, U. S. C.). He was arrested for deportation. January 3, 1930; and the warrant of deportation, based upon the finding “that he-was not, at the time of his entry into the United States, in possession of an unexpired immigration visa,” was issued February 17, 1930. Upon his petition for habeas corpus the District Court at Detroit discharged him from cus- ' tody because the period of limitation provided by § 19 of the Immigration Act of 1917 (Title 8, § 155, U. S. C.) had expired. From that order of discharge the Government appealed. Question certified: “ On January 3, 1930, did § 19 of the Immigration Act of 1917 (§. 155, Title 8, U. S. C.) by its time limitations bar the deportation proceedings? ”

Per Curiam:

Question answered “ No.” Philippides v. Day, 283 U. S. 48.